The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                   SUMMARY
                                                                June 17, 2021

                                2021COA84

No. 20CA1523, Delta County Memorial Hospital v. ICAO —

Labor and Industry — Workers’ Compensation — Benefits — No

Recovery from Employee — Violations — Each Day a Separate

Offense

     In a matter of first impression, a division of the court of

appeals considers whether medical billing sent to an injured worker

in violation of section 8-42-101(4), C.R.S. 2020 (prohibiting medical

providers from billing injured workers for medical care arising out of

admitted or determined compensable claims), can constitute a

“continuing violation” within the meaning of section 8-43-305,

C.R.S. 2020. The division concludes that penalties under section 8-

43-304(1), C.R.S. 2020, can only be imposed for the discrete days

on which bills were sent in violation of section 8-42-101(4). In
addition, the division concludes that where, as here, a non-party

entered a general appearance to contest a penalty claim, the non-

party consented to the personal jurisdiction of the Office of

Administrative Courts.
COLORADO COURT OF APPEALS                                        2021COA84


Court of Appeals No. 20CA1523
Industrial Claim Appeals Office of the State of Colorado
WC No. 5-065-586


Delta County Memorial Hospital,

Petitioner,

v.

Industrial Claim Appeals Office of the State of Colorado, Robert C. Adams
d/b/a Bob Adams Trucking, and Edith Keating,

Respondents.


               ORDER AFFIRMED IN PART, SET ASIDE IN PART,
                 AND CASE REMANDED WITH DIRECTIONS

                                 Division IV
                      Opinion by JUDGE HAWTHORNE*
                       Terry and Navarro, JJ., concur

                                 June 17, 2021


Ritsema & Lyon, P.C., Douglas L. Stratton, Fort Collins, Colorado, for Petitioner
Delta County Memorial Hospital

No Appearance for Respondent Industrial Claim Appeals Office

No Appearance for Respondent Robert C. Adams d/b/a Bob Adams Trucking

Law Office of Donald Kaufman, Donald Kaufman, Glenwood Springs, Colorado;
The McCarthy Law Firm, P.C., John D. McCarthy, Arvada, Colorado for
Respondent Edith Keating

*Sitting by assignment of the Chief Justice under provisions of Colo. Const. art.
VI, § 5(3), and § 24-51-1105, C.R.S. 2020.
¶1    This workers’ compensation action raises two questions: (1)

 whether a non-party to a case — here, a hospital — can be

 penalized for violating a provision of the Workers’ Compensation Act

 (Act): and (2) in a matter of first impression, whether discrete

 hospital bills can give rise to a continuing violation. For the

 reasons addressed below, we do not reach the first question and

 answer the second question in the negative.

¶2    The hospital, Delta County Memorial Hospital (the hospital),

 violated section 8-42-101(4), C.R.S. 2020, by billing its patient,

 claimant Edith Keating, for medical procedures related to her work

 injury. An administrative law judge (ALJ) imposed penalties against

 the hospital even though the hospital had not been joined as a

 party to the action under C.R.C.P. 19(a). The hospital challenges

 the ALJ’s order, arguing that penalties cannot be imposed against a

 non-party. But we need not answer this question. By entering a

 general appearance in the proceedings, the hospital voluntarily

 submitted itself to the jurisdiction of the Office of Administrative

 Courts (OAC). The OAC thereby acquired personal jurisdiction over

 the hospital, and we affirm the decision of the Industrial Claim




                                    1
 Appeals Office (Panel) upholding this portion of the ALJ’s order on

 this basis.

¶3    Claimant cross-appeals the Panel’s decision, contending that

 the penalty amount affirmed by the Panel should have been greater.

 Penalties under the Act accrue daily. See § 8-43-304(1), C.R.S.

 2020. The Panel limited the daily penalty to those specific dates on

 which the hospital issued medical bills to claimant after learning

 that her injuries were work-related. But claimant maintains that

 the hospital’s violation should be regarded as a “continuing

 violation” for which daily penalties can be imposed over a range of

 dates. We agree with the Panel that each bill constitutes a distinct

 violation that cannot be cured. Such violative billing practices

 therefore do not fit within the definition of a continuing violation.

 Penalties could be imposed, then, only for those dates on which the

 hospital improperly billed claimant. We therefore conclude that the

 Panel correctly limited the penalty and affirm the imposition of

 penalties on discrete dates when the hospital billed claimant.

 However, we set aside that portion of the Panel’s order excluding

 two collection attempts by the hospital from claimant’s penalty

 award.


                                    2
                           I.    Background

¶4    Claimant worked for Robert C. Adams, doing business as Bob

 Adams Trucking. In 2017, she sustained serious injuries while

 loading a pickup truck onto a tilt-bed tow truck. After initially

 being treated at another hospital, claimant received ongoing

 treatment for her injuries at the hospital.

¶5    Claimant sought workers’ compensation benefits from her

 employer, Mr. Adams, who has not entered an appearance. In

 October 2018, an ALJ found claimant’s claim compensable and

 awarded her medical and disability benefits against Mr. Adams,

 who lacked statutorily required workers’ compensation insurance.

 The ALJ ordered Mr. Adams to deposit $130,000.00 with the

 Division of Workers’ Compensation (division) “to secure the

 payment of all unpaid compensation and benefits awarded” and file

 a bond with the division in the same amount. Claimant testified

 that Mr. Adams never paid any funds to her; never paid any of her

 medical providers, including the hospital; and, to the best of her

 knowledge, never paid any sum to the division as ordered.

¶6    Claimant provided the hospital a copy of the order. Having not

 received payment for the services it rendered, the hospital still


                                    3
 attempted to collect the debt from claimant. It admittedly sent bills

 directly to her. But, as her attorney explained to the hospital in a

 letter dated April 10, 2019, once an ALJ has found the claim

 compensable, section 8-42-101(4) makes it “unlawful . . . for a

 medical provider to bill an injured worker” for medical services

 treating the work-related injury. The hospital’s billing manager

 testified that she became aware of the letter and order in May 2019,

 and a note dated May 7, 2019, in the hospital’s file for claimant’s

 account indicates it had received a copy of claimant’s “Work Comp

 lawsuit.”

¶7    Despite being advised of the law and the order, on June 13,

 2019, counsel for the hospital responded to claimant’s counsel,

 writing that because Mr. Adams never paid into the division’s fund

 “as ordered by the Court,” the hospital had no other available

 avenue to recoup its expenses and its “only recourse in recovering

 its costs/fees is through continued collection efforts against

 [claimant].” The record shows that the hospital thereafter sent

 claimant several billing statements between June 18 and September

 12, 2019.




                                   4
¶8    Soon after receiving the first hospital bill, claimant filed an

 application for hearing with the division seeking penalties against

 the hospital. She first filed a hearing application on June 18, 2019,

 naming the hospital as the respondent in the caption. A copy was

 sent to the hospital and its counsel the same day. The division

 rejected that application because the hospital was not the

 respondent-employer. Claimant filed and served on the hospital

 and its counsel a second application for hearing on June 19, 2019,

 listing both the hospital and Robert C. Adams as respondents, but

 it, too, was rejected. Finally, the division accepted claimant’s third

 application for hearing, filed June 20, 2019. The third application

 identified Robert C. Adams as the respondent, and under its

 endorsement of the issue of penalties stated,

            8-42-101(4) DELTA MEMORIAL HOSPITAL[:]
            No Recovery From Employee, Once there has
            been an admission of liability or the entry of a
            final order finding that an employer or
            insurance carrier is liable for the payment of
            an employee’s medical costs or fees, a medical
            provider shall under no circumstances seek to
            recover such costs or fees from the employee.




                                    5
 As with the two rejected applications for hearing, claimant’s counsel

 served the third application on the hospital and its counsel that

 day.

¶9      At the ensuing hearing, the hospital’s counsel argued that it

 had not been properly joined and that penalties therefore could not

 be imposed against it. Noting that the penalties statute, section 8-

 43-304(1), may be asserted against an employee, employer, insurer

 or “any other person,” the ALJ disagreed. The ALJ instead

 concluded that the hospital violated the Act by sending claimant

 medical bills despite being informed of the ALJ’s October 2018

 order finding the claim compensable. Because the ALJ considered

 the hospital’s actions a “continu[ing] statutory violation,” she

 imposed penalties of $750 per day “for the period of June 13, 2019

 through and including October 9, 2019” — i.e., from the date the

 hospital’s counsel responded to claimant’s counsel’s letter advising

 the hospital of the October 2018 order and the statutory prohibition

 against billing claimant through the date of the hearing before the

 ALJ — a period of 119 days, resulting in a total penalty award of

 $89,250.




                                    6
¶ 10   On review, the Panel affirmed that claimant had properly

  asserted her penalty claim against the hospital, that the hospital

  need not be joined as a party to have penalties imposed against it,

  and that claimant had pleaded her penalty claim with sufficient

  specificity. But the Panel concluded that because the hospital

  could not cure its violation after sending the bills, the violation was

  not “continuing” as the ALJ had found. And because the violations

  were not continuing, penalties could only be imposed for those

  dates on which the hospital improperly billed claimant. So the

  Panel remanded the matter to the ALJ for additional findings

  determining which specific bills violated section 8-42-101(4).

¶ 11   On remand, the ALJ found that the hospital improperly billed

  claimant on eight separate occasions: June 18, July 2, July 8, July

  18, July 31, August 7, August 13, and September 12, 2019. The

  ALJ also found “two additional instances of the respondent hospital

  attempting to collect from the claimant when two bills were

  forwarded to collections on September 20, 2019.” Having found

  these ten discrete instances of violative billing, the ALJ imposed

  penalties of $750 per day for each of the ten instances, totaling

  $7,500 in penalties.


                                     7
¶ 12   The Panel affirmed the imposition of penalties on the eight

  dates on which the hospital sent bills to claimant but set aside that

  portion of the ALJ’s order awarding penalties for the two bills

  forwarded to collections on September 20, 2019. The bills sent to

  collections, the Panel determined, were beyond the scope of

  claimant’s application for hearing. A penalty cannot be assessed

  “for activity not properly noticed” in an application for hearing. The

  Panel then amended the ALJ’s order “to apply a daily penalty to

  eight instances of violations,” resulting in a total penalty award of

  $6,000. The hospital and claimant both appeal the Panel’s order.

                       II.   The Hospital’s Appeal

¶ 13   The hospital contends that (1) the ALJ and the Panel erred by

  finding that the hospital, a non-party to the action, could be

  assessed penalties without being joined as an indispensable party

  under C.R.C.P. 19(a), and thus imposing the penalties violated its

  right to due process; and (2) the ALJ lacked personal jurisdiction

  over it to assess penalties against a non-party. We are not

  persuaded by either contention.

¶ 14   The Act says,




                                     8
             Once there has been an admission of liability
             or the entry of a final order finding that an
             employer or insurance carrier is liable for the
             payment of an employee’s medical costs or
             fees, a medical provider shall under no
             circumstances seek to recover such costs or fees
             from the employee.

  § 8-42-101(4) (emphasis added). The hospital does not dispute that

  it violated this provision. It challenges only its failure to be joined

  as a party, asserting that because it was not a party it could not

  adequately protect its rights.

¶ 15   The Act’s penalties statute expressly permits imposing

  penalties against anyone who violates its provisions. The relevant

  portion states,

             Any employer or insurer, or any officer or
             agent of either, or any employee, or any other
             person who violates articles 40 to 47 of this title
             8, or does any act prohibited thereby, or fails
             or refuses to perform any duty lawfully
             enjoined within the time prescribed by the
             director or panel, for which no penalty has
             been specifically provided, or fails, neglects, or
             refuses to obey any lawful order made by the
             director or panel or any judgment or decree
             made by any court as provided by the articles
             shall be subject to such order being reduced to
             judgment by a court of competent jurisdiction
             and shall also be punished by a fine of not more
             than one thousand dollars per day for each
             offense . . . .



                                      9
  § 8-43-304(1) (emphasis added).

                       A.    Personal Jurisdiction

¶ 16   We first address the personal jurisdiction issue. The hospital

  argues that because the ALJ lacked personal jurisdiction over it,

  she should not have proceeded with the penalties hearing against it.

  Although the hospital concedes that it received notice of the hearing

  and application, it argues that the notice “was inadequate in that

  [the division] wrongfully changed the caption from the underlying

  application for hearing that did not list the hospital as a party.” We

  conclude that regardless of the language used in the caption, the

  hospital submitted itself to personal jurisdiction by entering a

  general appearance in the proceedings and defending itself on the

  claim’s merits.

¶ 17   “[P]ersonal jurisdiction involves a court’s authority over a

  particular individual.” Currier v. Sutherland, 218 P.3d 709, 714

  (Colo. 2009). It “is the court’s power to subject a particular

  defendant to the decisions of the court.” Rombough v. Mitchell, 140

  P.3d 202, 204 (Colo. App. 2006). “[P]ersonal jurisdiction over a

  defendant is required before a court may enter enforceable orders.”

  Giduck v. Niblett, 2014 COA 86, ¶ 9.


                                    10
¶ 18   “The exercise of personal jurisdiction over a defendant is

  proper ‘if fair and adequate notice is provided to the defendant, and

  if the defendant has sufficient minimum contacts with the state

  seeking jurisdiction.’” Currier, 218 P.3d at 714-15 (quoting Stone’s

  Farm Supply, Inc. v. Deacon, 805 P.2d 1109, 1113 (Colo. 1991),

  overruled on other grounds by Chapman v. Harner, 2014 CO 78).

¶ 19   Importantly, where, as here, a party or person submits to the

  court’s personal jurisdiction over it, no further inquiry is necessary.

  See Stone’s Farm Supply, 805 P.2d at 1113 n.6 (“If the court lacks

  personal jurisdiction over a defendant, the defendant may consent

  to jurisdiction by a voluntary appearance, i.e., by contesting the

  case without challenging personal jurisdiction.”). “[W]hen a

  defendant who purposefully directed his activities at a forum seeks

  to defeat jurisdiction, he must present a compelling case that the

  presence of some other considerations would render jurisdiction

  unreasonable.” Rome v. Reyes, 2017 COA 84, ¶ 15.

¶ 20   In a situation analogous to the hospital’s appearance before

  the ALJ, the Rombough division concluded that the trial court had

  personal jurisdiction over the defendant in that case because “(1)

  she was properly served; (2) she was alleged to have committed


                                    11
  tortious acts within the state; and (3) she filed an answer and

  asserted counterclaims.” 140 P.3d at 204.

            A party enters a general appearance and
            consents to the personal jurisdiction of a court
            by seeking relief in a form that acknowledges
            the personal jurisdiction of the court. Two
            requirements must be met: 1) the party must
            have knowledge of the pending proceeding;
            and 2) the party must intend to appear.

  In re Marriage of Jeffers, 992 P.2d 686, 689 (Colo. App. 1999).

¶ 21   The record establishes that the hospital consented to the ALJ’s

  personal jurisdiction over it. First, the hospital was named in the

  application for hearing in the penalty section as anticipated by the

  provision in section 8-43-304(1) allowing penalties to be pursued

  against “any other person.” Second, it admittedly received multiple

  notices of the action. And third, it entered a general appearance in

  the proceeding before the ALJ by responding to the application for

  hearing, filing a “Case Information Sheet,” defending itself on the

  merits in the hearing (including presenting evidence and

  questioning witnesses on both sides), and filing a post-hearing

  position statement with the ALJ.

¶ 22   True, a non-party may appear specially to contest a court’s

  personal jurisdiction over it and such special appearance may not


                                     12
result in the court’s acquiring personal jurisdiction over the non-

party.

           A special appearance is one made for the
           purpose of urging jurisdictional objections. If
           a defendant separately or in conjunction with
           a motion going only to the jurisdiction invokes
           the power of the court on the merits, or moves
           to dismiss the action, or asks relief which
           presupposes that jurisdiction has attached,
           this constitutes a general appearance.

Everett v. Wilson, 34 Colo. 476, 480, 83 P. 211, 212 (1905)

(citations omitted).

           The usual method or procedure, common in
           the district court when process issues to one
           claiming non-jurisdiction, is for the one
           summoned to appear specially in the court and
           to move that process be quashed as to him.
           The court in such cases is vested with power to
           determine whether it has jurisdiction.

City of Thornton v. Pub. Utils. Comm’n, 154 Colo. 431, 435, 391 P.2d

374, 376 (1964). But the hospital did not enter a special

appearance at the hearing to solely contest personal jurisdiction.

Indeed, its counsel never mentioned the phrase “personal

jurisdiction” in its appearance, instead discussing at length whether

it had “standing” to contest the penalty claim. Counsel then

proceeded to mount a full defense on the merits of the penalty claim



                                  13
  by presenting witnesses, evidence, and argument challenging

  claimant’s allegations. The hospital thus entered a general, not a

  special, appearance, and it thereby consented to the OAC’s personal

  jurisdiction over it.

¶ 23   Finally, we note that the case the hospital cites to support its

  personal jurisdiction contention does not stand for the proposition

  it advances. See Barker v. Dist. Ct., 199 Colo. 416, 420, 609 P.2d

  628, 631 (1980). Instead, Barker was dismissed because “there

  [was] no legal entity named as a party defendant. Absent a

  controversy between legal entities, there [was] no subject matter to

  be litigated and the court [was] without jurisdiction to proceed.” Id.

¶ 24   Because we conclude that the hospital consented to the OAC’s

  personal jurisdiction over it, we necessarily reject its personal

  jurisdiction contention. See Rombough, 140 P.3d at 204.

                               B.   Joinder

¶ 25   Because the hospital appeared and defended itself — thus

  consenting to the OAC’s personal jurisdiction over it — whether it

  was properly joined in the action is inconsequential. But the

  hospital argues that C.R.C.P. 19(a) mandates joinder of

  indispensable parties — those whose rights could be injuriously


                                    14
  affected by any decision — and that it is necessarily an

  indispensable party because penalties can be, and were, imposed

  against it. The posture of this case convinces us that the hospital

  suffered no harm, even if it was not properly joined under C.R.C.P.

  19.

¶ 26    C.R.C.P. 19(a) states as follows:

             A person who is properly subject to service of
             process in the action shall be joined as a party
             in the action if: (1) In his absence complete
             relief cannot be accorded among those already
             parties, or (2) he claims an interest relating to
             the subject of the action and is so situated
             that the disposition of the action in his
             absence may: (A) As a practical matter impair
             or impede his ability to protect that interest or
             (B) leave any of the persons already parties
             subject to a substantial risk of incurring
             double, multiple, or otherwise inconsistent
             obligations by reason of his claimed interest.
             If he has not been so joined, the court shall
             order that he be made a party. If he should
             join as a plaintiff but refuses to do so, he may
             be made a defendant, or, in a proper case, an
             involuntary plaintiff. If the joined party objects
             to venue and his joinder would render the
             venue of the action improper, he shall be
             dismissed from the action.

  (Emphasis added.) Even if the hospital should have been joined as

  a party because its rights could be negatively impacted in its

  absence, it appeared generally, thus consenting to the OAC’s


                                     15
  personal jurisdiction over it, and defended itself on the claim’s

  merits before any penalty was entered against it. In other words, its

  rights were not negatively impacted in its absence because it was

  not absent from the proceeding. So we need not determine whether

  C.R.C.P. 19 applied under the Act.

                            C.   Due Process

¶ 27   Due process and personal jurisdiction are inextricably linked.

  “In fact, ‘the personal jurisdiction inquiry under Colorado law

  collapses into the traditional due process inquiry.’” Rome, ¶ 22

  (quoting Grynberg Petroleum Co. v. Evergreen Energy Partners, LLC,

  485 F. Supp. 2d 1217, 1222-23 (D. Colo. 2007)). The hospital

  contends that its right to due process was violated when the ALJ

  permitted claimant’s request for penalties against it to proceed even

  though it was not a party to the action. Again, we disagree.

¶ 28   “The fundamental requisites of due process are notice and the

  opportunity to be heard.” Franz v. Indus. Claim Appeals Off., 250

  P.3d 755, 758 (Colo. App. 2010) (quoting Hendricks v. Indus. Claim

  Appeals Off., 809 P.2d 1076, 1077 (Colo. App. 1990)). Due process

  requires “that the parties be apprised of all the evidence to be

  submitted and considered, and that they be afforded a reasonable


                                    16
  opportunity in which to confront adverse witnesses and to present

  evidence and argument in support of their position.” Hendricks,

  809 P.2d at 1077. The due process clause protects against the

  infringement of individual property and liberty interests — such as

  the imposition of penalties against an entity — without notice and

  an opportunity to be heard. See Whiteside v. Smith, 67 P.3d 1240,

  1247 (Colo. 2003). But because it is a flexible standard, no specific

  procedure is required “as long as the basic opportunity for a

  hearing and judicial review is present.” Ortega v. Indus. Claim

  Appeals Off., 207 P.3d 895, 899 (Colo. App. 2009); see also Kroupa

  v. Indus. Claim Appeals Off., 53 P.3d 1192, 1195 (Colo. App. 2002);

  Wecker v. TBL Excavating, Inc., 908 P.2d 1186, 1188 (Colo. App.

  1995).

¶ 29   The hospital received claimant’s three applications for hearing

  — two of which were rejected by the division — notifying the

  hospital that claimant sought penalties against it and that a

  hearing would be held on the matter. After the third application’s

  acceptance, the division notified the hospital of the scheduled

  hearing date. The hospital’s representative appeared at that

  hearing with counsel, who offered documentary evidence,


                                   17
  questioned the hospital’s witnesses, cross-examined claimant’s

  witnesses, and orally set out the hospital’s position for the ALJ.

  Finally, after the hearing, the hospital submitted a position

  statement detailing its arguments. Given that the due process

  clause guarantees notice and the right to be heard, the hospital was

  afforded all the requisite procedural protections. See Hendricks,

  809 P.2d at 1077.

¶ 30   The two Panel decisions the hospital cites to support its

  argument do not persuade us to reach a different conclusion. See

  Caro v. Johnson Controls, Inc., W.C. No. 4-786-424, 2010 WL

  2019859 (Colo. I.C.A.O. May 12, 2010); Weber v. Shiloh Homes,

  W.C. No. 4-540-459, 2005 WL 3125896 (Colo. I.C.A.O. Nov. 14,

  2005). The hospital argues that these Panel decisions establish

  that ALJs cannot proceed against non-parties and that the Panel’s

  decision in this case was contrary to its own precedent. We are not

  persuaded.

¶ 31   First, we are not bound by the Panel’s decisions. See Olivas-

  Soto v. Indus. Claim Appeals Off., 143 P.3d 1178, 1180 (Colo. App.

  2006). And second, each of the Panel cases is distinguishable. In

  Weber, the aggrieved non-party, a physician whose fees were


                                    18
  challenged as excessive by the claimant, was not included on the

  certificate of mailing nor present at a pre-hearing conference

  addressing the motion affecting him. 2005 WL 3125896, at *1. Nor

  was he included on the ensuing orders’ certificates of service. Id.

  Unlike the hospital here, the physician in Weber received neither

  notice nor the opportunity to be heard, as required by the due

  process clause.

¶ 32   Likewise, in Caro, the claimant attempted to seek penalties

  directly against the division for allegedly refusing “to provide a

  medical examiner with expertise in the requested medical field to

  evaluate the claimant’s injury.” 2010 WL 2019859, at *2. But the

  Panel did not hold that a penalty against the division was improper

  because the division had not been joined as a party; instead, the

  Panel ruled that it did not need to determine whether the ALJ had

  jurisdiction over the division because the claimant’s claim and the

  record before it were “insufficient as a matter of law to support any

  order providing relief.” Id. at *3. Caro never answered the question

  the hospital poses here and is inapposite to our analysis.




                                     19
¶ 33   We conclude that the hospital was not deprived of due process

  when the ALJ considered and ruled on claimant’s request for

  penalties against it. See Hendricks, 809 P.2d at 1077.

                      III.   Claimant’s Cross-Appeal

¶ 34   Claimant contends that the Panel improperly ruled that the

  statutory violations the hospital committed could not be classified

  as continuing violations. She argues that the hospital’s actions

  “constituted a continuous and unrelenting violation of [section] 8-

  42-101(4), subject to daily penalties from June 13, 2019 through

  October 9, 2019.” As explained above, if the hospital is subject to

  penalties for a continuing violation during the period identified,

  claimant would receive $83,000 more in penalties than if penalties

  are assessed only for the eight dates on which the hospital

  improperly billed claimant. Claimant argues that ample evidence

  supported the ALJ’s original order finding the violation to be

  continuing and that the Panel exceeded its authority by engaging in

  factfinding when it re-categorized the violations as discrete, not

  continuing, acts. We are not persuaded.

¶ 35   But we agree with claimant’s alternative assertion that ample

  evidence supported an award of penalties against the hospital for


                                     20
  the two instances in which the hospital sent claimant’s bills to a

  collection agency.

                        A.       Continuing Violation

¶ 36   Section 8-43-305, C.R.S. 2020, permits daily penalties to be

  imposed against an individual or entity for failure to comply with an

  order. It states as follows:

             Every day during which any employer or
             insurer, or officer or agent of either, or any
             employee, or any other person fails to comply
             with any lawful order of an administrative law
             judge, the director, or the panel or fails to
             perform any duty imposed by articles 40 to 47
             of this title shall constitute a separate and
             distinct violation thereof. In any action
             brought to enforce the same or to enforce any
             penalty provided for in said articles, such
             violation shall be considered cumulative and
             may be joined in such action.

  § 8-43-305. “The purpose of section 8-43-305 is to address

  ‘ongoing conduct.’” Crowell v. Indus. Claim Appeals Off., 2012 COA

  30, ¶ 12 (quoting Spracklin v. Indus. Claim Appeals Off., 66 P.3d

  176, 178 (Colo. App. 2002)). When violative “conduct is ongoing,

  imposition of a daily penalty is required.” Id.

¶ 37   As Crowell explained, continuing violations typically include a

  delay in acting and can therefore “be cured by simply taking the



                                       21
required action.” Id. at ¶ 14. Crowell identified numerous

examples of failures to act that would result in daily penalties for

continuing violations, including the following:

         failure to pay medically necessary bills, Associated Bus.

          Prods. v. Indus. Claim Appeals Off., 126 P.3d 323, 324,

          326 (Colo. App. 2005), abrogated on other grounds by

          Colo. Dep’t of Lab. & Emp. v. Dami Hosp., LLC, 2019 CO

          47M;

         failure to provide medical treatment, Pena v. Indus. Claim

          Appeals Off., 117 P.3d 84, 86 (Colo. App. 2004);

         failure to timely file a final admission of liability, Hum.

          Res. Co. v. Indus. Claim Appeals Off., 984 P.2d 1194,

          1196 (Colo. App. 1999); and

         failure to provide a medical report to claimant, Diversified

          Veterans Corp. Ctr. v. Hewuse, 942 P.2d 1312, 1313

          (Colo. App. 1997).

The common thread running through these examples is that, in

each case, the offense could be corrected by taking the required

action. Simply put, “the difference between a one-time violation




                                   22
  and a continuing violation hinges on whether the violation is

  subject to being cured by subsequent action.” Crowell, ¶ 13.

¶ 38   Claimant describes the hospital’s patient billing practices as

  an ongoing act requiring no “affirmative action . . . to generate

  individual bills.” She paints a picture of the hospital’s billing

  practices as being “on continuous autopilot,” and argues that the

  billing cycle could be cured “by simply rescinding its invoices and

  halting all other internal and external . . . collection processes.”

¶ 39   But claimant’s characterization omits two crucial distinctions

  between this situation and the continuing violations discussed in

  Crowell. First, the hospital did not issue claimant a bill every day.

  In contrast, continuing failures to pay for or provide medical care,

  like those described in Crowell, occur each and every day that a

  medical bill goes unpaid or treatment is delayed. See id. at ¶ 14;

  Associated Bus. Prods., 126 P.3d at 324, 326; Pena, 117 P.3d at 86.

  Although the hospital’s billing process generated several bills and

  did so until it intervened to stop the system, the hospital only sent

  claimant violative bills on eight discrete occasions.

¶ 40   Second, once a bill has been generated and sent, the violative

  deed has been committed and cannot be undone. In other words,


                                     23
  improperly sending a bill to a claimant for covered care cannot be

  cured because the bill cannot be “unsent.” See Crowell, ¶¶ 13, 14.

  In contrast, a failure to pay a medical bill can be corrected once the

  bill is paid. Given these differences, we conclude that the hospital

  violated section 8-42-101(4) on the dates it or its agent generated

  and sent a medical bill to claimant, but that it did not commit a

  continuing violation within the scope of section 8-43-305.

¶ 41   Claimant also maintains that the Panel overstepped its

  authority by rejecting the ALJ’s initial finding that the hospital’s

  violations were continuing in nature. True, the Panel is bound by

  the ALJ’s factual determinations if those findings are supported by

  substantial evidence in the record. § 8-43-301(8), C.R.S. 2020;

  Pella Windows & Doors, Inc. v. Indus. Claim Appeals Off., 2020 COA

  9, ¶ 44. But, when an ALJ misconstrues or misapplies the law,

  neither the Panel nor we are so bound. See Paint Connection Plus v.

  Indus. Claim Appeals Off., 240 P.3d 429, 431 (Colo. App. 2010)

  (“[A]n agency’s decision that misconstrues or misapplies the law is

  not binding.”).

¶ 42   The ALJ misconstrued the nature of the bills and consequently

  misapplied section 8-43-305. Because the hospital could not take


                                     24
  back the bills once they had been sent, it could not cure its

  violation. Even though the ALJ found that the hospital committed a

  continuing violation, that finding was based on a misapplication of

  the law, so the Panel did not err by setting that finding aside. See

  id.

                   B.    Bills Sent to Collection Agency

¶ 43    Claimant alternatively contends that the Panel erred by

  determining that the two instances in which a collection agency

  attempted to collect payment from her could not serve as bases for

  penalties. The Panel set aside the ALJ’s penalty award for the two

  collection attempts on the grounds that (1) the hospital sent the

  bills to the collection agency before it knew that claimant’s claim

  had been ruled compensable; and (2) claimant failed to specifically

  plead that her penalties claim was premised on the collection

  attempts. It noted that the “assessment of a penalty for activity not

  properly noticed is prohibited by statute, . . . the OAC rules, . . .

  and standards of procedural due process.” We agree with claimant

  that sufficient record evidence supported the ALJ’s finding that

  these two collection attempts constituted incidents of improper

  billing in violation of section 8-42-101(4).


                                     25
¶ 44   The Act mandates that “any application for hearing for any

  penalty pursuant to subsection (1) of this section . . . shall state

  with specificity the grounds on which the penalty is being asserted.”

  § 8-43-304(4). While claimant’s statement is broad, it put the

  hospital on notice that its attempts to collect medical fees from

  claimant after the ALJ had found the claim compensable violated

  the Act. Claimant’s application for hearing cast a wide net by

  paraphrasing section 8-42-101(4)’s prohibition against seeking “to

  recover such costs or fees from the employee.” The September 2019

  collection attempts fit under the umbrella of violative acts described

  in the application for hearing. We conclude that the application

  sufficiently notified the hospital that its billing of claimant,

  including any collection attempts, subjected it to penalties.

¶ 45   Also, collection attempts fall within the scope of behavior the

  Act prohibits. The Act forbids medical providers from “seek[ing] to

  recover” medical costs and fees once liability for a claim attaches.

  § 8-42-101(4). The statute does not limit the prohibited acts to bills

  mailed by a medical provider or affirmative actions taken by a

  medical provider to collect on a bill. Instead, the Act broadly

  incorporates any action that “seek[s] to recover” fees and costs.


                                      26
  Collection attempts are certainly efforts to recover fees and costs

  and thus fall under the rubric of prohibited acts. True, the hospital

  submitted the bills to the collection agency before it knew of the

  ALJ’s compensability finding, but no evidence in the record

  indicates the hospital contacted the collection agency to stop those

  activities on learning of the order. And it appears undisputed that a

  collection attempt was “last reported” in September 2019.

¶ 46   This evidence supports the ALJ’s finding that there were “two

  additional instances of [the hospital] attempting to collect from the

  claimant when two bills were forwarded to collections on September

  20, 2019.” Where substantial evidence supports an ALJ’s factual

  finding, the Panel is bound by it and may not set it aside. See Paint

  Connection Plus, 240 P.3d at 431. We conclude that the Panel erred

  when it set aside this finding.

                             IV.    Conclusion

¶ 47   We therefore affirm the Panel’s order holding that daily

  penalties, but not a continuing violation, could be assessed against

  the hospital; set aside that portion of the Panel’s order rejecting

  penalties for the bills sent to a collection agency; and remand the

  case to the Panel with instructions to reinstate the ALJ’s award of


                                     27
penalties for the two days collection attempts were instigated

against claimant.

     JUDGE TERRY and JUDGE NAVARRO concur.




                                 28